Citation Nr: 1410782	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-21 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for right eye injury.

3.  Entitlement to service connection for limitation of motion, bilateral legs.

4.  Entitlement to service connection for muscle spasms of the legs.

5.  Entitlement to service connection for arthritis of the knees.

6.  Entitlement to service connection for degenerative disc disease, lumbar spine (to include arthritis, loss of motion of back, and nerves in back).

7.  Entitlement to service connection for bilateral ankle disability.

8.  Entitlement to service connection for breathing problems. 

9.  Entitlement to service connection for allergies.

10.  Entitlement to service connection for hearing loss in the right ear. 

11.  Entitlement to service connection for headaches. 

12.  Entitlement to service connection for hypertension.

13.  Entitlement to service connection for arthritis of the hands (to include swelling).

14.  Entitlement to service connection for swelling of the feet. 

15.  Entitlement to service connection for cramps in the side.
 
16.  Entitlement to service connection for sleep disturbance 

17.  Entitlement to service connection for nervousness, to include depression and stress. 

18.  Entitlement to service connection for growth on skin of the back.

19.  Entitlement to service connection for knots on the arms and ears. 

20.  Entitlement to service connection for rash on the left leg.

21.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU). 

22.  Entitlement to service connection for a neck condition.

23.  Entitlement to service connection for muscle spasms in the arms.

24.  Entitlement to service connection for ulcers.

25.  Entitlement to service connection for sexual dysfunction.

26.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for high cholesterol and low potassium.
 

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran had active duty for training service from November 1974 to March 1975, and had additional periods of inactive duty training from June 1976 to July 1983.
      
These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2007 and January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

A review of the Virtual VA paperless claims processing system and the Veterans Benefit Management System does not reveal any additional documents pertinent to the present appeal.

On June 15, 2011, subsequent to the issuance of a June 3, 2011, Statement of the Case in this matter, a significant quantity of relevant service treatment and service personnel records were received from the service department.  As a result, as reflected on the pages of this decision setting forth the issues on appeal, the matters currently within the Board's appellate jurisdiction and previously characterized as requiring new and material evidence for reopening of the claims are to be readjudicated on a de novo basis.  See 38 C.F.R. § 3.156(c) (new and material evidence-service department records).  

In addition, the issues of entitlement to service connection for a neck condition,
muscle spasms in the arms, ulcers, and sexual dysfunction, and the issue of whether new and material evidence has been received to reopen a claim for service connection for high cholesterol and low potassium, were denied in an RO a rating decision dated October 6, 2010, and a timely notice of disagreement was received by fax from the Veteran's attorney-representative on October 6, 2011.  In light of the present procedural posture of these issues, the Board is obligated to remand the issues for proper development, to include issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted, on June 15, 2011, subsequent to the issuance of the Statement of the Case in this matter, a significant quantity of new and relevant service treatment and service personnel records were received by the RO from the service department.   De novo readjudication of the claims on appeal is required with issuance of a Supplemental Statement of the Case.  See 38 C.F.R. §§ 3.156(c), 19.31.

The Board finds that a VA examination and opinion is required with respect to the Veteran's claims for service connection for eye disability and hearing loss of the right ear.  U.S.C.A. § 5103A(d).
 
On remand the RO should seek to obtain any additional relevant records of medical treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should take appropriate action, including issuance of a Statement of the Case, on the appeal initiated by the Veteran from the October 2010 rating decision addressing the issues of the issues of entitlement to service connection for neck condition, muscle spasms in the arms, ulcers, and sexual dysfunction, and the issue of whether new and material evidence has been received to reopen a claim for service connection for high cholesterol and low potassium.  
The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from those determinations. 

2.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated his claimed conditions from his periods of military service to the present time.  

After obtaining any appropriate authorizations for release of medical information, the RO should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

3.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA audiological examination for the purpose of determining whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has right ear hearing loss that is related to disease or injury during his period of active duty for training from November 1974 to March 1975, or is related to injury experienced during his subsequent periods of inactive duty training from June 1976 to July 1983.  

The RO should send the claims file to the examiner for review, and the clinician should indicate that the claims file was reviewed, to include the service treatment records received in August 1992 (in a service department records envelope at the bottom of the oldest paper claims folder) and the additional service treatment and service personnel records received by the RO in June 2011.

The examiner should take a complete history from the Veteran as to the onset and progression of his right ear hearing loss.

THE EXAMINER'S REVIEW OF THE CLAIMS FILE SHOULD INCLUDE REVIEW OF THE RESULTS OF AUDIOLOGICAL EXAMINATION AT A RESERVE SERVICE RETENTION EXAMINATION IN JULY 1979.

If there is a medical basis to support or doubt the history related by the Veteran, the examiner should state this, with a fully reasoned explanation. 

In all conclusions, the examiner should identify and explain the medical basis or bases, with identification of the relevant evidence of record.    

4.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA eye examination for the purpose of determining whether it is at least as likely as not (whether there is a 50 percent or greater probability) the Veteran has right eye or left eye disability related to disease or injury during his period of active duty for training from November 1974 to March 1975, or related to injury experienced during his subsequent periods of inactive duty training from June 1976 to July 1983.  

The RO should send the claims file to the examiner for review, and the clinician should indicate that the claims file was reviewed, to include the service treatment records received in August 1992 (in a service department records envelope at the bottom of the oldest paper claims file) and the additional service treatment and service personnel records received by the RO in June 2011.

The examiner should take a complete history from the Veteran as to the onset and progression of his left and right eye disabilities.

If there is a medical basis to support or doubt the history related by the Veteran, the examiner should state this, with a fully reasoned explanation. 

The service treatment and service personnel records include notations of the Veteran being struck in the left eye with an ejected M-16 rifle shell.  He is indicated to have experienced a burn on the left eye while attempting to qualify with an M-16 rifle on a rifle range.

THE EXAMINER'S REVIEW OF THE CLAIMS FILE SHOULD INCLUDE REVIEW OF THE RESULTS OF OPTHALMOSCOPIC EXAMINATION AT A RESERVE SERVICE RETENTION EXAMINATION IN JULY 1979.

THE EXAMINER SHOULD SPECIFICALLY INCLUDE AN OPINION AS TO WEHTHER IT IS AT LEAST AS LIKELY AS NOT THAT THE VETERAN HAS GLAUCOMA OF THE LEFT EYE OR ANY OTHER LEFT EYE DISORDER AS A RESULT OF THE DOCUMENTED INJURY TO THE LEFT EYE IN APRIL 1977.

In all conclusions, the examiner should identify and explain the medical basis or bases, with identification of the relevant evidence of record.  The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on established medical principles and his or her clinical experience and medical expertise.  

5.  After contacting the Veteran and reviewing the claims file, and with consideration of any additional evidence received in this matter, the RO should conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.

6.  Readjudicate the issues on appeal.  Readjudication requires issuance of a Supplemental Statement of the Case with consideration of the newly received evidence, including service personal records and service treatment records received by VA on June 15, 2011.  If any benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




